Citation Nr: 0619278	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant and his spouse appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge held at the 
RO in August 2005.  A transcript of that hearing has been 
associated with the record on appeal.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially as to the psychiatric disorder claim, and thus the 
issue has been phrased as noted on the title page.  


FINDINGS OF FACT

1.  In February 1999, the Board declined to reopen a claim 
for service connection for PTSD.  

2.  Evidence received since the February 1999 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.

3.  There is no adequately documented stressor to support 
medical evidence demonstrating that the veteran has PTSD.

4.  The veteran does not currently suffer from a left knee 
disorder that is causally related to service.

5.  The veteran does not currently suffer from hypertension 
that is causally related to service.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision denying the veteran's 
request to reopen a claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence submitted since the February 1999 Board decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

4.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

5.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that all of the disorders on appeal are 
related to his active service.  He has provided candid 
testimony and written argument as to how his exposure to the 
horrors of war caused him to develop PTSD, how his left knee 
has become painful and problematic due to service, and how he 
has had hypertension since service.  His wife has also 
provided testimony in support of the claims.  However, for 
the reasons that follow, the Board must deny the claims.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

PTSD

The Board declined to reopen the veteran's previously denied 
claim of service connection for PTSD in February 1999.  A 
decision of the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (2005).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001. 38 C.F.R. § 3.159(c).  The veteran in this 
case filed his claim to reopen in April 2001, before the 
effective date for regulatory change of the new and material 
evidence requirement.  As such, the changes to the definition 
of new and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the February 1999 decision, the Board determined that new 
and material evidence had not been submitted with which to 
reopen the claim that had been denied by the RO in May 1989.  
At that time, neither a current diagnosis nor a nexus existed 
between alleged PTSD and service.  The February 1999 Board 
action represents the most recent final decision regarding 
this claim for PTSD.  See 38 C.F.R. § 20.1100.  Accordingly, 
the Board must review the evidence submitted since the 1999 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran has PTSD that is related to service.

Since the 1999 Board action, the veteran and his wife have 
testified, and the veteran has submitted medical treatment 
records, lay statements from relatives, and a September 2003 
private psychological evaluation report showing a diagnosis 
of PTSD.  The examining psychologist attributed the veteran's 
PTSD to stressors experiences in Vietnam, namely, witnessing 
dead bodies and children blowing themselves up.  Lay 
statements and testimony attested to the veteran's changed 
demeanor and difficult adjustment after Vietnam.  

The Board concludes that new and material evidence has been 
received.  With respect to the 2003 statement of the 
psychologist, it is medical opinion evidence relating current 
PTSD to service.  This is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The credibility is to be presumed for the purpose of 
determining new and material evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the 
evidence is new and material and affords a basis under which 
to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  Thus, the Board will address the claim on 
the merits.

The veteran filed his claim in April 2001.  Parenthetically, 
the Board notes that VA changed the criteria set forth in 38 
C.F.R. § 3.304(f) pertaining to service connection for PTSD.  
The amendments became effective March 7, 2002 and were 
codified as amended at 38 C.F.R. § 3.304(f).  The March 2002 
amendments pertain to PTSD claims resulting from personal 
assault, and they have not changed the applicable criteria in 
a way which could alter the outcome of the veteran's claim.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.  Thus, the aforementioned psychological 
evaluation, although it establishes medical diagnosis of 
PTSD, cannot corroborate the stressor upon which the 
diagnosis is based.  

The critical issue in this case is whether the veteran's 
stressors support the diagnosis.  The Board finds that they 
do not.

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat in Vietnam.  He was 
a cook, and there is no award or decoration indicative of 
combat.  Moreover, a review of his personnel file does not 
reflect he was engaged in combat.  He has indicated, however; 
that his stressors involved combat duties as assigned, and 
that he experienced many mortar attacks in his duties at the 
remote communications site where he was stationed.  He saw 
corpses rotting by the side of the road.  He also has 
reported that he saw children blow themselves up with 
grenades, and this has been a terrible recurring vision.  He 
also alleges his leg injury is proof of combat.  He testified 
that he was pushed down a flight of stairs during the 
commotion when his base came under enemy fire at about 3:30 
a.m. one morning.  However, he has not received a Purple 
Heart supporting this assertion.  The service medical records 
simply show he was treated for a laceration of the leg.  He 
served in Vietnam for approximately 1 1/2 years, with the 
43rd Signal Corps and then with the 556th Signal Corps.  He 
served in the Vietnam Counteroffensive Phase V.  

The record on its face does not show that the veteran engaged 
in combat with the enemy.  The record must contain, 
therefore, service records or other credible evidence 
corroborating the stressor.  However, VA has been unable to 
verify the alleged stressors.  The information provided by 
the veteran in his treatment records and in his 
communications with VA yielded no records corroborating his 
story in a search of archived military records by the 
National Archives, a copy of which request was received at VA 
in September 2003.  In a response to VA's request for more 
specificity regarding the alleged stressors, the veteran 
responded in February 2005 that he had no more information 
which to make a more specific request to the service 
department to try to verify the alleged stressors.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified stressor to 
support the veteran's diagnosis of PTSD.  The actual 
diagnosis of PTSD for VA purposes requires a stressor, and 
that is lacking.

The veteran does not have a diagnosis of PTSD based upon a 
verified stressor.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, despite attempts to verify them, and the 
assessment was based upon the veteran's description of his 
stressors which actually are not verified.  For VA purposes, 
a verified in service stressor is needed in this claim.

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.

The veteran has indicated his belief, through argument and 
candid testimony, that he was definitely in stressful 
situations in the service.  The Board does not dispute the 
veracity of his testimony.  However, the issue in this case 
ultimately rests upon verified stressors and interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and whether it is based upon the verified 
stressors.  Corroborating evidence cannot consist solely of 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.  In the absence of proof that he was in 
combat, his statements alone cannot be sufficient proof of a 
stressor.  38 U.S.C.A. § 1154(b).  Moreover, the testimony of 
the veteran and his wife before the undersigned has not 
provided an account of events with the specificity which 
would allow for an additional meaningful search of official 
records which could corroborate the stressor.  Thus, the 
veteran's statements do not establish the required evidence 
needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg Disorder and Hypertension

The veteran currently has a left knee disorder and 
hypertension, reflected in both VA and private treatment 
records.  He received no treatment for either of these 
conditions in service, according to a review of his service 
medical records.  He urges that hypertension was first noted 
in service.  However, although there were multiple blood 
pressure readings recorded, there is no diagnosis, 
observation, finding or mention of elevated blood pressure or 
hypertension in the service medical records.  At his 
separation physical examination, his blood pressure was 
118/80.  There is no indication of a left leg disorder.  The 
Board notes that service connection has been established for 
residuals of right leg injury.  In this regard, the service 
medical records show that the veteran was treated for a 
laceration of the left leg, which was later shown to actually 
be the right leg.  Thus, service medical records show no 
involvement of the left leg.  

Post service private treatment records first show left leg 
problems and hypertension many years after service.  In 1999, 
the veteran was treated for medial meniscal tear.  He has 
been noted to currently have left knee arthritis, and records 
indicate he is undergoing a total knee replacement of the 
left knee.  He has been treated for hypertension since the 
condition was first documented in the medical record, in 
1999.  

Thus, while the medical evidence shows current disability, 
there is no link between the current left knee disorder, or 
hypertension, and service.  To the contrary, no treating 
source has indicated such a link, and there was no mention of 
these problems in service, and there has been no chronic 
disease in service, nor continuity of symptoms since service.  
See 38 C.F.R. § 3.303.  Moreover, neither arthritis nor 
hypertension were present during the one year presumptive 
period following service which would allow for presumptive 
service connection.  See 38 C.F.R. § 3.307, 3.309 (2005).

Contrary to the veteran's contention that the aforementioned 
left knee disorder, including arthritis, and hypertension, 
are related to service, there is no competent medical 
evidence of a relationship between the disorders and service.  
While the veteran is competent to describe the symptoms that 
he experiences, his statements are without significant 
probative value in regard to the issue at hand, as he has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against these claims for service connection, 
and they must be denied.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in August 2001, VA advised the veteran of the 
essential elements of the VCAA as to his claims for PTSD and 
hypertension.  He was advised as to the VCAA elements 
regarding the left leg in September 2003.  The veteran was 
advised that in order to establish service connection, he 
would have to show a nexus between a current disorder and 
service.  He was also advised as to the requirement for new 
and material evidence in a later letter, in relation to the 
PTSD claim.  Additional VCAA letters were sent to the veteran 
in October 2003 and December 2003.  VA also informed him that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it was responsible for obtaining 
any evidence held by a government agency.  The veteran was 
also informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  All of 
the letters, with the exclusion of the letter sent in January 
2005, therefore provided the notice of the four elements 
discussed above prior to the issuance of the February 2004 VA 
rating decision on appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has had ample 
opportunity to respond to the letters, supplement the record, 
and participate in the adjudicatory process after the notice 
was given, and the case was then readjudicated by the RO in 
April 2005, when it issued a Statement of the Case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  The claims being decided today are 
being denied.  Therefore, any error in the failure to issue a 
letter addressing these elements is harmless, as the issue is 
moot.  

VA has obtained VA medical records and private treatment 
records identified by the veteran.  The Board recognizes that 
the duty to assist sometimes includes providing a VA 
examination. The Secretary shall treat an examination as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the available competent and probative evidence 
does not tend to link the post-service left knee disorder and 
hypertension to service.  That is, the there is a significant 
amount of time between the onset of the disorders and 
service, without any objective indication of a relationship.   
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (incurrence of a disorder or disease 
during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).   In sum, 
the Board finds that the evidence in this case is sufficient, 
and an examination is not necessary.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the requirements of the VCAA.




ORDER

Service connection for post traumatic stress disorder is 
denied.  

Service connection for a left knee disorder is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran seeks service connection for a right knee 
disorder.  He has indicated that he has a right knee disorder 
related to his injury in service.  Service connection is in 
effect for scars as a residual of the right leg injury.  A 
statement from the veteran's treating doctor, dated in May 
1997, reflects a complaint of right knee pain with an 
assessment of probable venous reflux from old deep venous 
thrombosis likely due to six weeks bed rest with spike 
through leg.  

The records reviewed by the Board do not reflect that the 
veteran spent six weeks on bed rest in service for such 
claimed injury.  Thus, it is unclear whether that examiner 
was reviewing the accurate complete record.  Therefore, the 
Board finds that an examination is in order to determine 
whether there is a current right knee disorder related to 
service.  

In light of the medical and lay evidence and the veteran's 
complaints, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the likelihood of whether the 
veteran has a right knee disorder that is 
related to service, and specifically to 
the injury to the right leg with a spike 
in service.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Readjudicate the claim for service 
connection for a right knee disorder, 
with application of all appropriate laws 
and regulations.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


